Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/IN2018/050702 10/30/2018 and claims priority to INDIA 201721039067 11/02/2017.
	Claims 1-12 are pending.  
Response to Arguments/Amendments
2.	 The rejection of claims 8 and 11 under 35 U.S.C. 103 as being unpatentable over Rangisetty AND Green AND Gholamzadeh is maintained.  The rejection of claims 9 and 12 under 35 U.S.C. 103 as being unpatentable over Rangisetty AND Green AND Gholamzadeh, as applied to claims 8 and 11 above, further in view of Hall is maintained.
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive.  The rejections were not argued separately.  According to the argument the phrase “consisting essentially of” distinguishes over the prior art.  The claims are drawn to single compounds and this phrase does not limit these single compound claims.  This language may serve to limit composition claims comprising one or more additional components, not claims drawn to a single compound.  According to the arguments Rangisetty’s “all-encompassing statement of ‘any hydroxyl protecting group’ would not have motivated one of ordinary skill in the art to select... [the claimed group] ...from the many, many different hydroxyl protecting groups...”  (Emphasis in original, Remarks  April 22, 2022 page 8, ¶3).    As explained previously,  the trityl group falls not only under the Rangisetty category of "hydroxyl protecting group”, but also the subgenus of "ether protecting group" and could be considered a “benzyl ether....and the like”, which makes the selection not from all "many many different types of hydroxyl protecting group", but from those of the ether type (Final Rejection of September 20, 2021 page 2 ¶ 2, Advisory action of December 8, 2021, page 2 box 12, Non-Final Rejection of February 2, 2022 page 2 ¶3 - page 3). Greene shows that trityl was a known "hydroxyl protecting group" and an "ether protecting group" and would be expected to function the same in the synthesis of Rangisetty.  This is strong evidence of obviousness in substituting one for the other. See MPEP 2144.07. Finally Gholamzadeh characterizes the trityl group (Tr) as “one of the most advantageous protecting groups”.
Various new grounds of rejection are set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangisetty WO2017/183043 (cited on the IDS) AND G. M. Green, T. W. Wutts, Protecting Groups in Organic  Synthesis (3rd ed.) Wiley, New York 1999, Chapter 2 Pages 17-245 AND Gholamzadeh “Highly efficient protection of alcohols as trityl ethers under solvent-free conditions, and recovery catalyzed by reusable nanoporous MCM-41-SO3H”  C . R. Chimie 17 (2014) 994–1001.   The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  Rangisetty in Scheme 1 on page 15 discloses a synthesis of Tavaborole, compound 1, through a dual protected intermediate 4, having both a protected boronic acid and an alcohol.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The third and the final step involves conversion of borate compound 4 into Tavaborole (1) a) either by simultaneous deprotection of hydroxyl protecting group and borate group (ester or acid, when  R2, R3=`H`) using a suitable deprotecting agent optionally in the  presence of an acid or a base; or b) by sequential deprotection of hydroxyl  protecting group and boronate ester group under suitable conditions followed by  dehydrative cyclization in the presence of suitable acid or a base.  Compound 4  can be converted to Tavaborole by an alternate route via formation of 6A.  The  reaction stage includes oxidative cleavage of compound 4 by treating with  NaIO4 or Pb(OAc)4 in a suitable solvent followed by cyclization in  the presence of an acid or a base.

The R1 group is described as a “hydroxyl protecting group”, and R2 and R3 are various esters of boronic acids including cyclic forms.  Examples are given with a pinacolate on the boron which is the same group on the compound in claim 8.  The R1 “hydroxyl protecting group” is exemplified as an acetate and silyl ether, TBDMS.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Page 23 of Greene and Wuts discusses the use of ethers as alcohol protecting groups, “Ethers are among the most used protective groups in organic synthesis and vary from the simplest, most stable methyl ether to the more elaborate, substituted trityl ethers developed for use in nucleotide synthesis. Ethers are formed and removed under a wide variety of conditions. Some of the ethers that have been used extensively to protect alcohols are included in Reactivity Chart 1.”  The ether in the compound in claim 8 is a trityl ether.
Page 102 discusses the various conditions for introduction and removal of trityl groups, “Triphenylmethyl Ether (Tr-OR): Ph3C-OR (Chart 1)”
B)	Ascertaining the differences between the prior art and the claims at issue.
The compound of claim 8, has an alternative “hydroxyl protecting group”, the trityl group, to the prior art examples of acetate and TBDMS.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.    In this case, the use of an alternative protecting group is within the grasp of the artisan of ordinary skill since the general concept of “hydroxyl protecting group” is taught in the prior art.  The prior art silyl ether (TBDMS) is discussed on page 127 ff. of Green and Wuts and the acetate is found on pages 150 ff.. The group of claim 8, trityl is also a standard hydroxyl protecting group as shown in the discussion above. As discussed in MPEP 2144.07 Art Recognized Suitability for an Intended Purpose “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) .....Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc.v.Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)...” Based on the evidence as a whole the suggestion by Rangisetty that any “hydroxyl protecting group” can be used would have motivated one of ordinary skill in the art to select the claimed trityl compound.  According to Gholamzadeh “One of the conventional methods used to protect alcohols is their transformation to triphenylmethyl (trityl) ether. The trityl group (Tr) is one of the most advantageous protecting groups, because it can be removed easily. Although the trityl group is stable under neutral or basic conditions, it can be readily removed under mild acidic conditions.” [page 994 Paragraph 1].  The claimed invention would have been obvious to one of ordinary skill in the relevant art at the time the invention was made. As discussed in MPEP 2144 I, “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).” Since Gholamzadeh characterizes the trityl group (Tr) as “one of the most advantageous protecting groups” it would be an obvious choice.
	Regarding the process limitation of claim 11, patentability is based on the product itself, not the method by which it is made.  Since the claims are directed to a single compound, the process could not impart any structural change to the product.  See MPEP 2113 for a discussion of Product by Process claims:  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
4.	Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangisetty WO2017/183043 AND G. M. Green, T. W. Wutts, Protecting Groups in Organic  Synthesis (3rd ed.) Wiley, New York 1999, Chapter 2 Pages 17-245 AND Gholamzadeh “Highly efficient protection of alcohols as trityl ethers under solvent-free conditions, and recovery catalyzed by reusable nanoporous MCM-41-SO3H”  C . R. Chimie 17 (2014) 994–1001 as applied to claims 8 and 11 above, further in view of  Hall, Dennis “Structure, Properties, and Preparation of Boronic Acid Derivatives” Chapter 1 in Boronic Acids: Preparations and Applications in Organic Synthesis, Medicine and Materials, D. G. Hall, ed., Wiley-VCH, Weinheim, 2011. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

As discussed above, Rangisetty in Scheme 1 on page 15 discloses a synthesis of Tavaborole, compound 1, through a dual protected intermediate 4.  The R1 group is described as a “hydroxyl protecting group”, and R2 and R3 are various esters of boronic acids including cyclic forms.  In addition to the use of trityl as a “hydroxyl protecting group”, the compound of claim 9 also has an alternative boron protecting group.  Examples in Rangisetty are given with a pinacolate as the protected boronate which is the same group on the compound in claim 8.  R2 and R3 are also described as boronate esters generally in Rangisetty that are cleaved. The description, “R2, R3 ....together with the atoms to  which they are attached may be optionally joined to form a 4- to 8-membered  ring.”  would include the protected variant in claim 9, diethanolamine boronic esters, since they are 8-membered.
As discussed in Hall at the bottom of page 18 to page 19, “Diethanolamine boronic esters (43, Figure 1.9) represent a useful class of boronic acid derivatives [112]. Other N-substituted derivatives were characterized [113]. The presence of internal coordination between the nitrogen lone pair and boron’s vacant orbital constitutes a unique structural characteristic of these tetrahedral derivatives. This coordination makes the hydrolysis reaction less favorable and even stabilizes the boron atom against atmospheric oxidation. Diethanolamine boronic esters can be conveniently formed in high yields, often without any need for dehydration techniques, as they tend to crystallize out of solution. These adducts are solids, often crystalline, with sharp melting points, and can thus be used for purifying and characterizing boronic acids, as well as in the chemical protection of the boronyl group toward various transformations (see Section 1.3.8.6).”  There is a significant motivation to use such an alternative boronic acid ester since the material would be crystalline and easy to handle.
	Regarding the process limitation of claim 9 and 12, patentability is based on the product itself, not the method by which it is made.  Since the claims are directed to a single compound, the process could not impart any structural change to the product.  See MPEP 2113 for a discussion of Product by Process claims:  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 8-9, 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to add the phrase “consisting essentially of”, however this is a phrase that is not found in the specification.  According to the response the claims are supported by paragraphs [0033] and [0058].  The text of these sections is reproduced here:
“[0033] b) reacting the compound of formula (IV) with bis(pinacolato)diboron in the presence of a transition metal catalyst and a base in suitable solvent to give 2-(4-fluoro-2-tritylmethyl-phenyl)-4,4,5,5-tetramethyl-[1,3,2]dioxaborolane  of compound of formula (III);”
“[0058] b) reacting of compound of formula (IV) with  bis(pinacolato)diboron in the presence of a transition metal catalyst and a  base in suitable solvent to give  2-(4-fluoro-2-tritylmethyl-phenyl)-4,4,5,5-tetramethyl-[1,3,2]dioxaborolane of compound of formula (III);”  These process steps do not contain any reference to “consisting essentially of”.
6.	Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new product by process claim, claim 11, is new matter.  According to the response the claims are supported by paragraphs [0067] and [0071].  The text of these sections is reproduced here:
[0067] According to the present invention, step b) involves the reaction of  compound of formula (IV) with bis(pinacolato)diboron in the presence of a  transition metal catalyst and a base in suitable solvent to give the compound  of formula (III).  The reaction of step b) can be carried out at any suitable range of temperature generally at 20°C -200°C, preferably at  70°C -120°C. over a period of about 5 to 25 hours.  In place of bis(pinacolato)diboron other suitable borylation reagent known in the art  can be used.....

[0071] According to present invention, step c) involves the transesterification  of compound of formula (III) with diethanolamine in suitable solvent to provide the compound of formula (II).  The reaction of step c) can be carried out at any suitable range of temperature generally at 20°C -80°C, preferably at 20°C -50°C. over a period of about 5 to 25 hours.

Claim 11 states “produced at a temperature of between about 70°C to about 120°C.” As can be seen above the reaction in paragraph is limited to the reaction of “compound of formula (IV) with bis(pinacolato)diboron in the presence of a  transition metal catalyst and a base in suitable solvent to give the compound  of formula (III)”, not any “reaction”.  The product by process of a process with a any new generic reaction is new matter.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 8-9, 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8 and 9 have been amended to have the phrase “consisting essentially of” added.  The claims are drawn to “A compound of Formula (III)” or “(II)”, respectively.  The claims are therefore drawn to a single compound of their respective formula and cannot be further narrowed.  It is unclear what the meaning of “consisting essentially of” is in the context of these single compound claims.
Conclusion
8.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625